Seawell, J.
In tbe opinion of tbe Court, tbe instructions to tbe jury are objectionable in tbat tbey do not present to tbe jury tbe true status of tbe defendant as an inmate of tbe Lankford household and entitled to a reasonable consideration of bis rights as an occupant thereof. There is no question tbat be might have been ejected upon reasonable notice; but tbat be should be reduced to tbe status of a trespasser eo instanti tbat be was ordered out by Mrs. Lankford or other inmates of tbe household, is altogether inconsistent with any status which could arise under tbe evidence relating to tbe manner, conditions and terms under which be came into tbe household, and in our opinion did not justify tbe summary and forcible ejectment which it is admitted was undertaken.
Tbis instruction necessarily placed tbe defendant in tbe wrong ah initio and. materially altered, to his prejudice, tbe right of self-defense based upon bis version of tbe affair and tbe rules of law applicable thereto. Tbe instructions given were based upon tbe view tbat be was such a trespasser as might be instantly ejected by either Mrs. Lankford or any other member of her family who lived there, and who bad no right to resist tbe force used in such an ejectment, and tbat such force was peacefully used solely toward tbat end.
*131"Whether the version of the defendant is true or not, it is in the evidence and cannot be ignored by the court. It demanded, at least as an alternative statement of the law, arising upon this phase of the evidence, that the court should- have given the ordinary instructions with regard to the right of self-defense in case of assault where a person has the right to be. S. v. Greer, 218 N. C., 660, 666, 12 S. E. (2d), 238; S. v. Finch, 177 N. C., 599, 600, 99 S. E., 409.
For error in this respect, the defendant is entitled to a
New trial.